SULLIVAN, J.
— This is the second appeal in this case. The judgment of nonsuit in favor of defendant, who is respondent here, was reversed, and the cause remanded for a new trial. The opinion is found in 62 Pac. 925. The issues made by the pleadings are stated in that opinion, and will not be repeated here. A new trial was had, and the verdict and judgment were in favor of the defendant. This appeal is from the judgment and order denying a new trial.
Assignments of error 1 and 2, we thinlc are well founded, and the court erred in refusing to let the witness answer said questions. Those questions are not leading, as they are not suggestive of the answer.
The third error assigned in the transcript is not referred to in brief of counsel, and is waived.
The fourth and ninth assignments of error refer to the right of counsel for defendant to cross-examine a witness for the plain*104tiff to contradict the material allegations of the complaint; counsel for appellant contending that the denials in the answer-are not sufficiently specific to raise an issue of fact, and for that reason such cross-examination was not proper. Those assignments are not tenable, as the answer, taken as a whole, puts in issue the making of the contract sued on, and that was a very material issue — the issue or fact upon which all other allegations of the complaint were based. While the answer is not a model-in pleading, yet we think it sufficient to put in issue the material allegations of the complaint.
There was no error in the rulings of the court set forth in the fifth and seventh assignments of error.
The tenth assignment of error is well taken. There was not 'a sufficient showing of the loss of the bill of particulars, containing an itemized statement of the goods and cash furnished' defendant by plaintiff. It was not shown that it was lost or destroyed without the fault of defendant, and that he was unable to procure a copy thereof.
The court erred in refusing to permit the witness James Boche to answer the question set forth in the eleventh assignment of error.
The twelfth assignment involves a motion to strike out all of the evidence of defendant as to amount of goods furnished1 by plaintiff. All competent evidence tending to prove the value of such goods should have been admitted. It appears-from this assignment that the court held that, so far as defendant was concerned, he might prove the value of said goods by oral evidence, and the plaintiff must prove such value by written evidence. If such was the ruling, it was error. The-value of said goods may be established by any competent evidence, either written or oral. The best evidence obtainable must always be produced.
The modification of the second instruction requested by plaintiff is the thirteenth error assigned. The modification was merely a repetition of instructions given at the request of both appellant and respondent, and, while it was not proper to repeat them, we do not think it was prejudicial error. A court *105may, however, prejudice a jury by unnecessarily repeating an instruction, and therefore repetition ought to be avoided.
The refusal to give the following instruction is the fourteenth error assigned: “The court instructs the jury as a matter of law that, when witnesses are otherwise equally credible and their testimony entitled to equal weight, greater weight and credit should be given to those who swear affirmatively or positively to a fact, rather than to those who swear negatively or to a want of recollection.” That instruction is applicable to the positive testimony of the witnesses Sander and Roche, and the testimony of defendant, who testified to conclusions and to a want of recollection, and should have been given.
The refusal to give the fifth instruction requested by plaintiff is assigned as error. This instruction was properly refused, because each of the witnesses were interested in the final result of the suit. The fifth instruction requested by the plaintiff was properly refused by the court.
There was no error in the modification of the seventh instruction requested by plaintiff, and giving the same as modified.
Under the evidence it was error to refuse to give the ninth instruction requested by the plaintiff, for the evidence shows that, after receiving a written statement or bill of particulars of the tie account from the appellant, the defendant turned over vouchers to appellant amounting to several thousand dollars, and did not question the correctness of said statement of account, at least to the officer of the appellant.
The refusal to give the following instruction asked by plaintiff is assigned as error, to wit: “The court instructs the jury that the second cause of action in plaintiff’s complaint, to the amount of sixty-two dollars and sixty-five cents, has been proved by plaintiff and admitted by defendant, and its payment has not been shown by defendant.” The second cause of action stated in the complaint was for sixty-two dollars and sixty-five cents for goods and cash delivered and paid to defendant, and was not denied by the answer — was proved by the plaintiff, and no evidence whatever was introduced by defendant on that point. The instruction should have been given.
*106The giving of defendant’s instruction No. 3 was error. Not only the conversation between the parties in making the contract alleged in the complaint and testified to on the trial, but all of the facts and circumstances in regard to carrying out the contract testified to before the jury, were proper evidence for them to consider iu arriving at a verdict as to whether the alleged contract was entered into or not; and it was error to attempt to confine the jury’s consideration to just the conversation had between the parties. The subsequent acts of the parties, tending to carrying out the alleged contract testified to on the trial, was proper evidence to be considered by the jury. The declarations of the parties were not the only evidence of the alleged contract; but all of the facts and circumstances shown by the evidence, which tend to show that such a contract was made, ought to have been given to and considered by the jury.
It was error to give the fourth instruction requested by defendant, as it conveyed the impression to the jury that only one witness had testified to the alleged contract, when as a matter of fact there were two. The instruction was misleading and should not have been given.
The insufficiency of the evidence to sustain the verdict is assigned as error. This assignment is well taken. Witnesses Moche and Sander both testify to a conversation they had with the defendant in regard to his second tie contract. Those witnesses state what was said in those conversations, thus clearly indicating that the second contract was to be shared in by the plaintiff, the same as in the first contract, and their subsequent acts clearly show that such was the understanding. The plaintiff continued to furnish supplies and pay tie choppers for getting out ties, and the defendant made reports to and turned over vouchers to the plaintiff, the same as under the first contract, until the final voucher was received by him, which he refused to turn to the plaintiff. Plaintiff furnished over $6,000 in goods and merchandise, and paid upward of $8,000 in cash on the second contract, as shown by a great preponderance of the evidence; and all there is to contradict it is the evidence of *107the defendant, which is most unsatisfactory, and we do not think amounts to a contradiction of it. The defendant admits that he had a conversation with Eoche about the second contract, and that he left the letter with him whereby the timber agent of the Northern Pacific Eailway Company informed him that the railroad company would take all of the ties he could deliver prior to August 1, 1899. Eoche and Sander both testified to the conversation that took place when said letter was presented, as to what defendant said and what they said. Eoche testified that defendant came into plaintiff’s office, and said: “I have got another contract for ties. There’s a letter from Mr. Willis, the timber agent of the Northern Pacific Eailway”— and handed witness the letter. At that time witness Sander was not in the office, but Eoche called him into the office. After Mr. Sander came in, witness asked defendant if they came in on that contract, and the defendant replied: “Yes, we will go along with this as .usual.” Witness asked: “Do we come in on the additional cent also?” Defendant replied: “Yes, when I am in with men I believe in share and share alike — in sharing up with them.” Witness replied: “That is nice, Mr. Kalanquin. We will try and do the best we can for you.” Sander testified as follows: “I have personal knowledge about the verbal contract that is in controversy in this action. I know that in March, 1899, Mr. Eoche requested me to come up into the office, and handed me the letter from Mr. Willis — the same h:tter produced in evidence here, and now handed me [marked “Plaintiff’s Exhibit £B’”], which is the letter I now refer to. Mr. Kalanquin was there at the time, and stated he had received a new contract from the Northern Pacific Eailway Company for some ties, and asked me if we wanted to go in on that contract on the same terms and conditions as the previous contract; that is, this written contract for thirty-five thousand cross-ties. But I saw from the letter that there was an additional one cent for all the ties he would get out. I said we would go in on the contract on the same terms and conditions as the other. We were to share alike in the profits, which would give us an additional one cent for the ties; and we talked over the contract for a while, and I asked Mr. Kalanquin how *108many ties he had in view he would be likely to get out, and he said there were more than enough to fill the contract. I said, under these conditions, we were perfectly willing to go in with him and I asked him if everything was satisfactory. He said it was all satisfactory, and had been. On that occasion I had conversation with Mr. Eoche in Mr. Kalanquin’s presence about this verbal contract. After Mr. Kalanquin and I had had our talk in regard to getting out the ties, I told Mr. Eoche that we had concluded! to go in on the new contract on the same terms and conditions as the other, and we were to share equally in the profit; and Mr. Kalanquin acquiesced in that in his presence. I don’t remember the exact words that Mr. Eoche used in reply, but ‘Very good,’ or ‘all right.’ ” In regard to said conversations-the defendant Kalanquin testified as follows: “I had no conversation with any other person or persons in regard to that letter, when I received it, only just with Mr. Eoche. The occasion of my showing it to Mr. Eoche, and having conversation with him in regard to the letter, was: Of course, I was in the store back and forth, sometimes two or three times a day. The men coming in there to buy goods, I showed him this letter I had received from the railroad company. I remember that Mr. Eoche said it was a pretty nice letter. I did not at that time make any agreement with Mr. Eoche, nor with the Idaho Mercantile Company, in regard to the execution of any contract I had secured. I don’t think Mr. Sander was present when I had the conversation with Mr. Eoche. I don’t remember he was there. I don’t remember of anv conversation with Mr. Sander. I have no recollection of it, anyway.” The defendant then testified that he did not make an agreement with Eoche or the plaintiff in regard to execution of any contract he had secured. That is a legal conclusion. He does not deny that he had the conversation testified to by Eoche. He undertook to deny that Sander was present during said conversation. He testified that he did not think Sander was present. He testified as follows: “I don’t think Mr. Sander was present when I had the conversation with Mr. Eoche. . I don’t remember he was there. I don’t remember *109of any conversation with. Mr. Sander. I have no recollection of it.”
This testimony of the defendant does not amount to a contradiction of the positive testimony of the witnesses Boche and ■Sander. “I don’t remember.” “I don’t recollect,” is the substance of his testimony, and he denies that any agreement was made at that time. How does he know that no agreement was made, when he does not remember the conversation? If he remembered the conversation, and testified to it, the court and jury then would be able to determine whether a contract was made from the conversation had. If the conversations testified to by Boche and Sander took place, a contract was made; and it is not denied by the defendant, except by his conclusion that no agreement was made, which is no denial whatever of the facts and conversations testified to by Eoehe and Sander. The evidence being overwhelmingly in favor of the plaintiff’s causes of action, and there being no substantial conflict in it, the judgment must be set aside, and a new trial granted; and it is so ordered.
We have considered all of the errors presented by appellant’s brief. Costs of this appeal are awarded to appellant.
Quarles, C. J., concurs.